

EXHIBIT 10.15.1
CVR Energy, Inc.
November 29, 2013
Mr. Stanley A. Riemann 2277 Plaza Drive, Suite 500 Sugar Land, Texas 77479
Dear Stan,
This letter agreement (the "Letter Agreement") is intended to set forth our
mutual understandings regarding the Company's and your intention for your
continued employment as the Chief Operating Officer of CVR Energy, Inc. (the
"Company"). Any capitalized term used but not defined in this Letter Agreement
shall have the meaning ascribed to such term in the Third Amended and Restated
Employment Agreement by and between you and the Company, dated as of January 1,
2011 (the "Employment Agreement").
The Term of the Employment Agreement will expire on January 1, 2014. The Company
desires to continue to employ you as Chief Operating Officer from January 1,
2014 until June 30, 2014 (the "Additional Employment Period"), and you desire to
continue your employment with the Company as Chief Operating Officer during the
Additional Employment Period, on the terms set forth in this Letter Agreement.
The Additional Employment Period shall expire on June 30, 2014 unless your
employment is terminated for any reason prior to June 30, 2014.
While you are employed during the Additional Employment Period, your Base Salary
will continue at the rate in effect immediately prior to the first day of the
Additional Employment Period. In addition, provided you remain employed until
June 30, 2014 (or in the event that you are terminated by the Company without
Cause during the Additional Employment Period) and subject to the other
provisions of this Letter Agreement:
i.
You will be entitled to receive a Pro-Rata Bonus, based on the actual
performance of the Company for 2014, payable at such time as annual bonuses for
2014 are paid generally for the Company's executive officers.

ii.
You will receive a cash payment in the amount of $600,000.00 within thirty (30)
days following the date that the Release (as defined below) becomes effective
(the "Retention Payment").

iii.
Subject to your timely election of, and continued eligibility for, COBRA
continuation coverage, for six (6) months following the last day of the
Additional Employment Period (or, if earlier, the date of your termination by
the Company without Cause), the Company shall pay (or reimburse you for) any
applicable premium for such coverage to the extent it exceeds the premium
payable by a then active employee of the Company (the "Health Continuation
Amounts"). The Health Continuation Amounts shall commence to be paid upon the
Release becoming effective.

The Company's obligation to pay the Pro-Rata Bonus, the Retention Payment and
the Health Continuation Amounts shall be subject to your execution, delivery and
non-revocation of the release of claims substantially in the form attached
hereto as Exhibit A (the "Release") that is executed on or after



--------------------------------------------------------------------------------



the last day of the Additional Employment Period (or, if earlier, the date of
your termination by the Company without Cause) and that becomes effective not
later than thirty (30) days after the last day of the Additional Employment
Period (or, if earlier, the date of your termination by the Company without
Cause).
Upon your termination of employment for any reason, you will be entitled to
receive (i) any Base Salary earned but unpaid through the last day of your
employment, (ii) any Annual Bonus earned but unpaid for 2013, (iii) any unpaid
PTO and (iv) any commercially reasonable out-of-pocket unreimbursed business
expenses incurred in performing your duties under the terms of this Letter
Agreement, upon presentation of documentation and in accordance with the expense
reimbursement policy of the Company as approved by the Board from time to time.
The Company would also like to remind you of your continuing obligations under
Section 4 of the Employment Agreement.
From and after January 1, 2014, this Letter Agreement constitutes the entire
agreement between the parties hereto, and supersedes all prior representations,
agreements and understandings (including any prior course of dealings), both
written and oral, between the parties hereto with respect to the subject matter
hereof.
[signature page follows]


2





--------------------------------------------------------------------------------





Sincerely,




/s/ John J. Lipinski
John J. Lipinski




ACCEPTED AND AGREED AS OF
THE DATE FIRST WRITTEN ABOVE






/s/ Stanley A. Riemann    
Stanley A. Riemann

